                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     at WINCHESTER


 UNITED STATES OF AMERICA                         )
                                                  )             No. 4:18-cr-25
        v.                                        )             Judge McDonough
                                                  )             Magistrate Judge Lee
 GRAHAM MITCHELL CLARK,                           )
 a/k/a “MOLLY POPPINS”                            )


                        UNITED STATES’ RESPONSE
         TO DEFENDANT’S MOTION FOR DEPARTURE AND/OR VARIANCE

        Comes now the United States of America, by and through J. Douglas Overbey, United

 States Attorney for the Eastern District of Tennessee, and Kyle J. Wilson, Assistant United

 States Attorney, and hereby submits its Response to the Motion for Downward Departure and/or

 Variance (doc. 15) filed by Graham Mitchell Clark (“Clark” or “the defendant”) in the above-

 captioned case.

                                         BACKGROUND

        On August 29, 2018, the defendant pleaded guilty to a two-count Information charging

 him with possessing with intent to distribute one gram or more of a mixture and substance

 containing a detectable amount of lysergic acid diethylamide (“LSD”) and possessing with intent

 to distribute a mixture or substance containing a detectable amount of 3, 4-

 methylenedioxymethamphetamine (“MDMA”).              (Docs. 1, 3, 4, 5.)   On February 22, 2017, the

 defendant pleaded guilty to the charged offense pursuant to a plea agreement with the United

 States. (See Docs. 55, 106.)




                                                                                           Page 1 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 1 of 7 PageID #: 113
        The defendant’s sentencing hearing is scheduled for November 30, 2018. The

 Presentence Investigation Report (“PSR”) defines an advisory Sentencing Guidelines range of 30

 to 37 months’ imprisonment. (PSR, ¶ 62.) This range is predicated on a determination that

 the defendant is eligible for the “safety valve” provisions of 18 U.S.C. § 3553(f) and U.S.S.G. §

 5C1.2. (Id. at ¶ 62-63.)

        United States Probation Officer Brent Starnes prepared the PSR. The defendant is

 represented by attorney Garth Best.

        The United States respectfully responds that a custodial sentence at the bottom of the

 defendant’s Guidelines range – or slightly below it, while still including a meaningful term of

 imprisonment – is appropriate and fulfills the requisite statutory considerations.   See, e.g.,

 United States v. McElheny, 524 F. Supp. 2d 983, 986-87 (E.D. Tenn. 2007) (articulating

 sentencing considerations and methodology).

                                            ANALYSIS

 The Nature and Circumstances of the Offense

        As this Court is aware, drug dealing itself is a serious crime. In this case, however, the

 seriousness is multiplied by the specific circumstances of the crime.   The defendant used the

 “dark web” to order Schedule I drugs on demand for distribution at various music festivals,

 including Bonnaroo.    (PSR, ¶ 4.)    In so doing, he caused the drugs to pass through numerous

 hands, effectively exposing his product – and its attendant risk – to unwitting participants in his

 crime; e.g., the increased danger to a mail carrier who may have had the misfortune of

 transporting the drugs the defendant ordered.




                                                                                          Page 2 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 2 of 7 PageID #: 114
         Further, the offense is not merely one of circumstance.     The defendant was not

 conscripted into a drug conspiracy, nor did he turn to drug dealing as a course of last resort.

 Just the opposite is true.   Using quasi-anonymous cryptocurrency, he actively sought out and

 selected drugs for distribution. After receipt, he drove to music festivals such as Bonnaroo,

 where he sold his drugs to a customer base that was ripe for exploitation. He did so under a

 notable and well known trade name: “Molly Poppins.”

         The offense in this case was overt, deliberate, and targeted; it exposed numerous people

 in the defendant’s supply-and-distribution chain to danger. The sentenced imposed should

 reflect as much.

 History and Characteristics of the Defendant

         The defendant has a criminal history score of zero.     This should bear on his sentence,

 and it does. The Guidelines have adequately taken the defendant’s lack of prior criminality into

 consideration.     By virtue of his minimal criminal history, the defendant is not only eligible for

 relief from the statutory mandatory minimum five-year sentence, see 18 U.S.C. § 3553(f), but he

 receives an even further reduction in his Guidelines range, see U.S.S.G. § 2D1.1(b)(18).       In

 other words, by virtue of his truthful interaction with the United States, his acceptance of

 responsibility, and his guilty plea, the defendant’s Guidelines range begins at a sentence that is

 one-half of what would otherwise be the minimum sentence mandated by law.

         Though the defendant’s Criminal History Category is I, he was known to law

 enforcement as a drug distributor at various music festivals. (PSR, ¶ 9.)      As above, the

 defendant’s actions were not an isolated incident.     The defendant was a known commodity, and




                                                                                           Page 3 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 3 of 7 PageID #: 115
 the fact that the defendant enjoys a record with no prior convictions does not mean that the

 conduct giving rise to his arrest was an anomaly.

        Regardless, the United States intends to bring to the Court’s attention certain facts

 concerning the defendant’s history and characteristics that militate in favor of a sentence at the

 bottom of the Guidelines range or just below it. Given the nature of those facts, the United

 States respectfully submits that they are properly identified during a sidebar conference at the

 sentencing hearing.

 The Need for the Sentence to Reflect the Seriousness of the Offense, Promote Respect for the
 Law, Provide Just Punishment for the Offense, Afford Adequate Deterrence, Protect the Public
 from Further Crimes of the Defendant, and Provide the Defendant with Needed Correctional
 Treatment

        The defendant is a drug dealer who sold his product in the Eastern District of Tennessee

 and elsewhere.   As above, the United States submits that the instant offense is both serious and

 dangerous.

        Further, a sentence in or very near the Guidelines range is necessary to provide adequate

 deterrence and promote respect for the law.    Such a sentence will serve as a specific deterrent to

 the defendant, ensuring that, upon his release from custody, he is not tempted to return to drug

 dealing via his familiar modus operandi.

        Moreover, a Guidelines sentence would serve as an effective general deterrent.      See,

 e.g., United States v. Camiscione, 591 F.3d 823, 834 (6th Cir. 2010) (quoting United States v.

 Medearis, 451 F.3d 918, 920-21 (8th Cir. 2006), for the proposition that “General deterrence . . .

 is one of the key purposes of sentencing . . . .”). Music festivals such as Bonnaroo are fertile




                                                                                          Page 4 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 4 of 7 PageID #: 116
 ground for drug dealers.1 Indeed, some attendees in the festival community apparently knew the

 defendant by his nom de crime and thought highly of his tradecraft, hopeful that others would

 follow in the defendant’s footsteps after his arrest. See, e.g., The Shrooms and Molly Guy,

 Reddit (https://www.reddit.com/r/bonnaroo/comments/6lrd3v/the_shrooms_and_molly_guy/)

 (last accessed Nov. 28, 2018) (one pseudonymous internet commenter from 2017 comparing

 drug dealers noting: “He sounds great but he’ll never live up to Molly Poppins. We’ll

 probably never see Molly Poppins again as he got busted this year but that was the most

 professional, reliable and fantastic drug dealer I’ve ever dealt with. Bought from him all 3 years

 at roo. Will never forget him. Next year I’ll be looking for your shrooms and molly guy. Hope

 he lives up to the hype.”). The Court should impose a sentence such that drug dealers who may

 be inclined to “live up to” the defendant’s legend understand that there are serious consequences

 for choosing the defendant’s criminal path.

        Just as importantly, the so-called “dark web” is rapidly growing as a vehicle by which to

 effect drug sales, whether direct-to-user or, as in the defendant’s case, to a distributor for further

 resale. See, e.g., Dark Web Drug Markets Growing ‘Exponentially’ as Police Busts Target

 Open Web, Newsweek (Nov. 29, 2017) (https://www.newsweek.com/dark-web-sites-grow-

 europol-drugs-bust-knocks-20000-websites-offline-725446); Shedding Light on the Dark Web,



 1
   See, e.g., Bonnaroo bust: Over $30k of drugs found inside vehicle, Tennessean.com (June 10,
 2017) (https://www.tennessean.com/story/entertainment/music/bonnaroo/2017/06/10/bonnaroo-
 2017-drug-bust-over-30-k-drugs-found-inside-vehicle/386649001/); Man busted with over 1,000
 fake drugs at Bonnaroo: ‘I’m doing God’s work.’, Tenneseean.com (June 8, 2017)
 (https://www.tennessean.com/story/entertainment/music/bonnaroo/2017/06/08/man-busted-over-
 1-000-fake-drugs-bonnaroo-im-doing-gods-work/381311001/); UPDATE: “A very large amount
 of drugs” at Bonnaroo lands two Chattanooga men in jail, WRCBtv.com (June 15, 2016)
 (http://www.wrcbtv.com/story/32229221/a-very-large-amount-of-drugs-at-bonnaroo-lands-two-
 chattanooga-men-in-jail).
                                                                                     Page 5 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 5 of 7 PageID #: 117
 The Economist (July 16, 2016) (https://www.economist.com/international/2016/07/16/shedding-

 light-on-the-dark-web). Using cryptocurrency, anonymizing tools such as Tor, and websites

 specifically designed to facilitate the transfer of illegal products, drug crime is entering a new era

 of convenience and obfuscation. Under cover of this illicit Information-Age marketplace, drug

 traffickers will undoubtedly be tempted by promises of anonymity and drugs delivered to one’s

 doorstep. Such temptations call for acute intervention, and the Court should fashion a sentence

 that adequately deters others from attempting to use the dark web as a means of facilitating

 crime.

          As above, the United States submits that certain facts suggest a low-end Guidelines

 sentence, or a sentence just below the Guidelines, is appropriate.    With the Court’s permission,

 the United States will advise the Court of those issues at a sidebar conference during the

 defendant’s sentencing hearing.

 Parity in Sentencing

          The Court should sentence the defendant in a way that treats him like other similarly

 situated defendants. 18 U.S.C. § 3553(a)(6). An in-Guidelines sentence – as adjusted in view

 of sealed filings – achieves this end.

          Parity in sentencing among federal defendants is a critical aspect of the impartial

 administration of justice. United States v. Swafford, 639 F.3d 265, 270 (6th Cir. 2011) (“[T]he

 point of the guidelines is to decrease sentencing disparities, an objective furthered by a within-

 guidelines sentence, as opposed to a sentence that varies above or below the advisory guidelines

 range.”) (emphasis in original).    This is contemplated by the Sentencing Guidelines, which are

 “almost certainly the best indication of ordinary practice since most sentences are within the


                                                                                           Page 6 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 6 of 7 PageID #: 118
 guidelines.”   United States v. Simmons, 501 F.3d 620, 626 (6th Cir. 2007) (internal quotation

 omitted); see also Gall v. United States, 552 U.S. 38, 54 (2007) (“As with the seriousness of the

 offense conduct, avoidance of unwarranted disparities was clearly considered by the Sentencing

 Commission when setting the Guidelines ranges.”).



                                            CONCLUSION

         For the above-stated reasons, the United States respectfully requests that the Court

 sentence the defendant to a term of imprisonment within the advisory Guidelines range or

 immediately below it.

                                                         Respectfully submitted,

                                                         J. DOUGLAS OVERBEY
                                                         United States Attorney

                                                 By:     s/ Kyle J. Wilson
                                                         Kyle J. Wilson
                                                         Assistant United States Attorney
                                                         1110 Market Street, Suite 515
                                                         Chattanooga, TN 37402
                                                         (423) 752-5140




                                   CERTIFICATE OF SERVICE

         I hereby certify that on November 28, 2018, a copy of the foregoing was filed electronically.
 Notice of this filing will be sent by operation of the Court’s electronic filing system to all parties
 indicated on the electronic filing receipt. The undersigned hereby certifies that a copy of the foregoing
 has been served on the PSR writer and counsel for the defendant via electronic mail.

                                                         s/ Kyle J. Wilson
                                                         Kyle J. Wilson
                                                         Assistant United States Attorney


                                                                                             Page 7 of 7




Case 4:18-cr-00025-TRM-SKL Document 18 Filed 11/28/18 Page 7 of 7 PageID #: 119
